DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The amended limitation presented for Claim 1: “wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource;” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 5: “wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP associated with (BWP) for the SRS resource;” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 9 : “wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource,” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 13: “wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP associated with (BWP) for the SRS resource,” changes the scope of the claim which requires further search and/or consideration.

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413                                                                                                                                                                                             
July 14, 2022